UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i ee ee ee ee ee ee ee ee x
UNITED STATES OF AMERICA,
Plaintiff, MEMORANDUM
-against- 18 Cr. 794 (RMK)
LATRELL MURRAY,
Defendant.
woe eee nee wane eee x

 

TO: Kenneth M. Karas, United States District Judge:

Please find attached a transcript of the August 15, 2019 plea allocution over which I
presided, setting forth my Report and Recommendation to you. Please let me know if I can be of
further assistance.

Dated: October 15, 2019
White Plains, New York

Respectfully Submitted,

CO eee Sx? © KD (tie Foun

JUDITH C. McCARTHY ce
United States Magistrate Judge

 

 
